WIGGINTON, Judge.
Gulley appeals his conviction and sentence imposed following the revocation of the probation he was serving in connection with a conviction for sale of cocaine. His counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After a thorough review of the record, we affirm Gulley’s judgment and sentence as imposed. However, counsel has directed our attention to a discrepancy between the trial court’s oral pronouncement at the revocation hearing, when it found Gulley not guilty of the violation alleged in Count II of the affidavit of violation of probation, and the court’s written order finding Gulley guilty on all three counts. Accordingly, we remand this cause to the court to correct the written order of revocation of probation to reflect guilt on Counts I and III only.
SHIVERS and BARFIELD, JJ., concur.